Appeal by both defendants from an order of the Supreme Court at Special Term, entered April 10, 1957, in Erie County, which granted a motion by plaintiff for an order granting an injunction pendente lite, prescribing the undertaking to be filed and directing service of notice to stockholders of Spokane International Railroad Company.
Appeal by defendant Union Pacific Railroad Company from an order of said court entered April 10, 1957, which denied a motion by said defendant for an order granting judgment and other relief except that part which directed certain allegations be stricken from the first cause of action.
The order should 'be affirmed in the first above-entitled action, with $10 costs and disbursements, without prejudice to the right of the defendant to make an appropriate application for an increase in the undertaking upon a showing of a change in circumstances.
The order in the second above-entitled action, insofar as appealed from, should be affirmed, with $10 costs and disbursements.